DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-7) in the reply filed on 10/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected claims 8 and 12 are hereby deemed withdrawn from prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scriven (US Patent No. 4,877,221).
Regarding claims 1 and 5, Scriven teaches a metallurgical vessel for making molten metal (see column 1, lines 5-50) comprising: a metal, refractory lined vessel (13, see column 2, lines 50-61, column 3, lines 10-23 and figures 3 and 4) having a side wall (see figures 4 and 5)  with a taphole (11, see column 2, lines 50-61, column 3, lines 10-23 and lines 49-60 and figures 3 and 4) therein; and a metal plug (3, see column 2, lines 50-65, column 3, lines 1-68 and figures 3 and 4) within the taphole (11, see figures 4 and 5); wherein the metal plug comprises a frustoconical body (see column 2, lines 50-61 and figures 1-4) having a side conical wall (9, see column 2, lines 50-67 and figures 1-4), a closed small end and an open large end thereof defining an essentially empty interior space (see in figures 1-4, the plug 3 shows the same configuration as claimed).
Scriven fails to particularly teach at least one diagonal compression slit extending from the open large end of the frustoconical body and extending toward the closed small end of the frustoconical body, with the at least one diagonal compression slit being non-parallel to a center axis of the side conical wall. Scriven, however teaches a frustoconical body defining a plurality of vanes (15 see column 2, line 62-column 3, line 10 and 1, 2, 4 and 5) extending from the open large end of the frustoconical body and extending toward the closed small end of the frustoconical body and being non-parallel to a center axis of the frustoconical body (see figures 1-5 and 7); wherein the plurality of vanes (15) are operable to expand such that a side edge of each vane abuts an edge of an adjacent vane (see figures 1-4 and 7 and column 3, lines 1-1-10), and also operable such that each vane partially overlaps an adjacent vane (see figure 5 and column 2, line 62-column 3, line 1). 
Though the vanes (15) on the plug (3) of Scriven are not slits as claimed, however, they are configured to be compressed, with each adjacent vane overlapping each other, thereby meeting the functional requirement of the claimed compression slit. Therefore, the plug of Scriven constitutes an obvious variation of what is being claimed since it is equally configured to contract and be easily positioned within a tap hole of a metallurgical vessel for making molten metal.
Regarding claims 2-4, Scriven teaches a plug that defines a plurality of inclined vanes (i.e. at least three 15, see figure 5 and 7) with an abutment gaps (19, see figure 7 and column 2, line 62-column 3, line 5) therebetween that allows the plug to be compressible (i.e. vanes configured to overlap each adjacent vane, see column 2, lines 62-68). Scriven also shows abutment gaps (19) that appear straight and non-curved as the claims require. However, it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also see MPEP 2144.04.IV.B. In this instant case the non-curved gaps between the vanes equally allow the plug to be compressed as the claimed slits require.
Regarding claims 6 and 7, Scriven teaches a metallurgical vessel for making molten metal (see column 1, lines 5-50) comprising: a metal, refractory lined vessel (13, see column 2, lines 50-61, column 3, lines 10-23 and figures 3 and 4) having a side wall (see figures 4 and 5)  with a taphole (11, see column 2, lines 50-61, column 3, lines 10-23 and lines 49-60 and figures 3 and 4) therein; and a metal plug (3, see column 2, lines 50-65, column 3, lines 1-68 and figures 3 and 4) within the taphole (11, see figures 4 and 5); wherein the metal plug comprises a frustoconical body (see column 2, lines 50-61 and figures 1-4) having a side conical wall (9, see column 2, lines 50-67 and figures 1-4), a closed small end and an open large end thereof defining an essentially empty interior space (see in figures 1-4, the plug 3 shows the same configuration as claimed).
Scriven fails to particularly teach at least one diagonal compression slit extending from the open large end of the frustoconical body and extending toward the closed small end of the frustoconical body, with the at least one diagonal compression slit being non-parallel to a center axis of the side conical wall. Scriven, however teaches a frustoconical body defining a plurality of vanes (15 see column 2, line 62-column 3, line 10 and 1, 2, 4 and 5) extending from the open large end of the frustoconical body and extending toward the closed small end of the frustoconical body and being non-parallel to a center axis of the frustoconical body (see figures 1-5 and 7); wherein the plurality of vanes (15) are operable to expand such that a side edge of each vane abuts an edge of an adjacent vane (see figures 1-4 and 7 and column 3, lines 1-1-10), and also operable such that each vane partially overlaps an adjacent vane (see figure 5 and column 2, line 62-column 3, line 1). 
Though the vanes (15) on the plug (3) of Scriven are not slits as claimed, however, they are configured to be compressed, with each adjacent vane overlapping each other, thereby meeting the functional requirement of the claimed compression slit. Therefore, the plug of Scriven constitutes an obvious variation of what is being claimed since it is equally configured to contract and be easily positioned within a tap hole of a metallurgical vessel for making molten metal.
Scriven also shows abutment gaps (19) that appear straight and non-curved as the claim requires. However, it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also see MPEP 2144.04.IV.B. In this instant case the non-curved gaps between the vanes equally allow the plug to be compressed as the claimed slits require.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koffron et al. (US 8,591,802) and Stilkerieg et al. (US 5,972,281) are also cited in PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/           Examiner, Art Unit 1733    
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733